DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08 February 2022 and 13 February 2022 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are hereby considered.
It is noted that item 5 on the IDS filed 08 February 2022 is not considered since the reference number is incorrect (note: this reference is correctly recorded on the IDs filed 13 February 2022).

Specification
The disclosure is objected to because of the following informalities:  
In the Abstract, lines 1-2, “Disclosed are an impulse turbine an a turbine device. The disclosed turbine” should be changed to --An impulse turbine of a turbine device-- (note: the language of the Abstract should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc - see MPEP 608.01(b)).
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “241” has been used to designate both “bearing installation groove” and “shaft support”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “242” has been used to designate both “flange portion” and “bearing accommodation space”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “243”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-6 are objected to because of the following informalities: 
In claim 1, line 5, “pair of fluid inlet and fluid outlet provided on one side and an opposite side of the housing, respectively” should be changed to --fluid inlet on one side of the housing and a fluid outlet on an opposite of the housing-- (to improve the formality of the claim).
In claim 1, “and rotated” (page 16, 3rd line from bottom) should be deleted (since it is redundant).
In clam 1, “to surround” (page 16, last line) should be changed to --that surrounds-- (to improve the formality of the claim).
In claim 1, sections (5), (6), and (7) should be incorporated into section (4) by deleting “(5)”, “(6)”, and “(7)”, removing the line breaks, and adding --and wherein-- after “(5)” (note: sections (5), (6), and (7) further limit “each of the unit blades”, which is the subject of section (4)).
Claims 2-6 are objected to due to dependence on claim 1.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
	There are no limitations deemed to invoke 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 6 is rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 6, the limitation recited as “a rotation speed of 3,600 rpm is obtained by a fluid injection pressure of 5 kPa or less” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. According to MPEP 2163.03 (V), an original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. In the instant case, the originally filed disclosure does not indicate how the same rotation speed is achieved by different values of force/pressure and/or how the claimed rotation speed “3,600 rpm” is achieved across the entire range of “5 kPa or less”, which is inclusive of zero (note: 0 kPa indicates an absence of pressure). Additionally, the originally filed disclosure does not indicate what structure and/or elements is required to achieve the claimed “3,600 rpm” at “5 kPa or less”.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the limitation recited a “thereby supporting the rotating shaft eccentrically from the housing” renders the claim indefinite since it is unclear what structural relationship results from “eccentrically” (note: eccentric is commonly used to describe the shape of a motion or an object). Due to dependence, this rejection also applies to claims 2-6.

In claim 2, the limitation recited as “each of the unit blades is configured to suppress the fluid injected thereto from being discharged to the other unit blades” renders the claim indefinite since it is unclear what additional structure is required to achieve this function/result and/or in what manner “discharged to the other unit blades” would otherwise occur (so that one could understand the structure implied by this limitation).

In claim 3, the limitation recited as “each of the unit blades is configured to discharge 90% or more by weight of the injected fluid to the outlet” renders the claim indefinite. The movement of a fluid is quantified by a mass flow rate, and whereas the instant limitation specifies a weight. It is unclear what implications for structure result from specifying the weight of fluid conveyed through a passage in the absence of a duration. 

In claim 4, the limitation recited as “an arch-shaped flat section” renders the claim indefinite since “arch-shaped” and “flat” describe opposite shapes/geometries.

In claim 5, the limitation recited as “an axial hole” renders the claim indefinite since it is unclear if it is referring to an antecedent limitation of the same name or introducing a new limitation.

In claim 6, the limitation recited as “a rotation speed of 3,600 rpm is obtained by a fluid injection pressure of 5 kPa or less” renders the claim indefinite since it is unclear how the same rotation speed can be achieved by different values of force/pressure acting on the same element.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither anticipates nor renders obvious the combination of limitations that includes “the impulse turbine includes a cylindrical body having an axial hole and a blade unit to surround a periphery of the body, (2) the blade unit includes a cylindrical base disposed to surround the periphery of the body, and a plurality of unit blades radially arranged in a line along a periphery of the base, (3) each of the unit blades includes an outlet that discharges an injected fluid in a direction different from a fluid injection direction but does not discharge the fluid to other unit blades, (4) each of the unit blades includes a groove portion for temporarily accommodating the injected fluid, a bottom portion forming a bottom of the groove portion, a first blocking portion forming a right wall of the groove portion, a second blocking portion forming a left wall of the groove portion, and a third blocking portion forming a front wall and an upper wall of the groove portion, (5) the bottom portion has a part closed by the upper wall of the groove portion and a remaining part that is opened, (6) the first blocking portion has a length shorter than the second blocking portion, and (7) the outlet is positioned adjacent to the first blocking portion” (claim 1).
The references cited in the IDS(s) disclose various impulse turbine rotor constructions. However, these cited references do not disclose, alone or in combination, the structure resulting from the aforementioned limitations. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/CHRISTOPHER R LEGENDRE/
Primary Examiner, Art Unit 3745